DETAILED ACTION
Introduction
This office action is in response to applicant’s claims filed 6/5/2020. Claims 1-17 are currently pending and have been examined. Applicant’s IDS have been considered. There is no claim to foreign priority. 
The present application is being examined under the pre-AIA  first to invent provisions.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,671,811 (hereinafter referred to as ‘811). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claims 1, 8 and 13, ‘811 teaches “A method for editing on an electronic device having a processor and display, the method comprising (ibid-see claim 1, corresponding and similar limitation):
providing a plurality of common language dictionaries and a plurality of lexica, each lexicon corresponding to a specific subject matter (C.8 lines 40, 41, 48-50);
receiving a user selection for one of the plurality of common language dictionaries and a first lexicon from the plurality of lexica corresponding to a first subject matter (ibid-see his user input and selection, C.8 lines 40-41);
receiving user input corresponding to at least one ambiguous keystroke at the electronic device during text entry in a text editing program (C.8 lines 42-44);
disambiguating the at least one ambiguous keystroke from the user input at least based on simultaneous use of the selected common language dictionary and the selected lexicon (C.8 lines 45-50);
then, in response to a user input indicating a lexicon swap, displaying a lexicon selection menu within the text editing program (C.8 lines 51-54);
receiving a user selection of a second lexicon among the plurality of lexica from the displayed lexicon selection menu, the second lexicon corresponding to a second subject matter (C.8 lines 55-57);
disambiguating the ambiguous keystrokes from the user input at least based on simultaneous use of the selected common language dictionary and the second subject matter lexicon (C.8 lines 58-61); and
displaying at least one disambiguation result to the user of the electronic device (C.8 line 62).
‘811 further teaches a first subject matter lexicon with a highest priority and displaying a lexicon selection menu while displaying text previously entered within the text editing program. However, where an omission on a device or apparatus is no more than the “Omission of an Element and Its Function, where the Function of the Element Is Not Desired or Required” the claim is unpatentable under 35 U.S.C. 103(a).  Ex parte Wu , 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).  Accordingly, Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the omission one of those elements yields predictable results; absent evidence that the modifications necessary to effect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a). Accordingly, since the applicant[s] have submitted no persuasive evidence that the omission of the above element is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting the same resultant function. 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art, in view of the teachings of ‘811 to omit the prior art element of priority and display text previously entered as taught by ‘811 as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be displaying the disambiguation result to the user device. 
As per independent claims 8 and 13, see ‘811 claims 8 and 13, which are rejected under the similar reasons and rationale of claim 1, wherein the apparatus and non-transitory computer readable storage medium are deemed to embody the method. 
As per dependent claims 2-7, 9-12 and 14-17, see ‘811 corresponding and similar claims 2-7, 9-12 and 14-17.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the ambiguous keystrokes" in line 22.  There is insufficient antecedent basis for this limitation in the claim. The Examiner notes, correction of the antecedent issues, will affect claims 7, 11 and 17 and should be corrected accordingly (wherein the Examiner notes, the dependent claims, should tie the disambiguation to the dependent claims, such that e.g. claims 11 and 17, “disambiguate ambiguous keystrokes” are not related to the user input keystrokes of independent claims 8 and 13 respectively, i.e. “disambiguate the ambiguous keystrokes” or the like, based upon the correction of the antecedent issues found claims 1, 8 and 13).
Claims 8 and 13 have similar antecedent issues and are rejected accordingly based on similar reasons and rationale. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lamont M Spooner/
Examiner, Art Unit 2657




lms
4/8/2022